Citation Nr: 1216609	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus on a direct basis and as secondary to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in June 2008, and a substantive appeal was received in July 2008.   

The Veteran presented testimony at a Board hearing in March 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  By way of a September 2004 decision, the Board denied the Veteran's claim for service connection for diabetes mellitus.  

2.  Evidence received since the September 2004 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus.

3.  By way of a September 2004 decision, the Board denied the Veteran's application to reopen a claim for service connection for a back disability.  

4.  Evidence received since the September 2004 Board decision is cumulative and redundant of the evidence of record at the time of the September 2004 Board decision and it does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability.


CONCLUSIONS OF LAW

1.  The September 2004 Board decision, which denied the Veteran's claim for service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the September 2004 Board decision is new and material; accordingly, the claim of service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The September 2004 Board decision, which denied the Veteran's application to reopen his claim for service connection for a back disability is final.  38 U.S.C.A. 
§ 7104 (West 2002).

4.  Evidence received since the September 2004 Board decision is not new and material; accordingly, the claim of service connection for a back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated March 2007.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in March 2007.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the March 2007 notice constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

New and Material Evidence

The Board recognizes that the RO's May 2007 rating decision purported to reopen the Veteran's claims and then deny them on a de novo basis.  

The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final and is not subject to revision except on the receipt of new and material evidence.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for diabetes mellitus and a low back disability were denied by way of a December 1995 Board Decision.  After the Veteran attempted to reopen the claims, the Board issued a September 2004 Decision in which it found that no new and material evidence had been received to reopen claims for service connection for a back disability or diabetes mellitus (on a direct basis).  The Board also denied the Veteran's claim for entitlement to service connection for diabetes mellitus as secondary to exposure to herbicides (to include Agent Orange).  The September 2004 Board Decision is the most recent final denial of the Veteran's claims.

Diabetes mellitus
The evidence on record at the time of the September 2004 denial included the Veteran's service treatment records and his personnel records.  These records failed to reflect any findings attributed to diabetes mellitus.  Additionally, the records failed to reflect that the Veteran had service in the Republic of Vietnam.  

The Veteran's claim has consistently been denied because there has been no showing that the Veteran had diabetes mellitus during service or within one year of service; the service records fail to show that the Veteran served in Vietnam; and the Veteran has failed to show that he was exposed to Agent Orange during he service in Thailand.    

Evidence received since the September 2004 Board decision includes outpatient treatment records that reflect continued treatment for diabetes; testimony from the Veteran at a March 2010 RO hearing and at a February 2012 Board hearing.  

A VBA Fast Letter 09-20 was issued in May 2009.  The Fast Letter provided updated information concerning herbicide use in Thailand during the Vietnam era.  Given the Veteran's contention regarding his alleged exposure to Agent Orange while stationed in Thailand, compliance with the VBA Fast Letter is necessitated.   

The Board finds that this constitutes new and material evidence that would relate to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Back
The evidence of record at the time of the Board's December 2004 decision included the Veteran's service treatment records showing that he was treated on two occasions for low back pain.  There was no evidence of a back disability upon discharge from service in 1969.  In 1984, approximately fifteen years after discharge from service, the Veteran was treated for a back sprain that occurred while he was washing his car.  He has been treated for back pain periodically since that time. 

Additionally, the Board previously considered a December 1998 examination report that reflects that the Veteran reported a history of injuring his back during service.  There was no mention of his post-service back injury in the history; and the examiner did not render an opinion as to the etiology of the back pain.  Likewise, records from the Social Security Administration (SSA) reflect treatment for low back pain; but do not include do a medical opinion linking the back disability to the Veteran's period of service. 

The Board also previously considered the Veteran's July 2002 RO hearing testimony in which he contended that his current back pain was a result of in-service injuries sustained in 1967 and 1968.  

Finally, the Board previously considered a July 2003 statement from a VA physician who opined that the Veteran was unemployable due to a combination of mental health and medical conditions from 1993 to the present.  This statement did not address the etiology of the Veteran's current back disability. 

The Veteran's claim has been denied because the preponderance of the evidence has shown that the Veteran's in-service injuries did not result in a chronic disability.  His separation examination was normal; and no chronic disability was noted until the Veteran's 1984 back sprain.  Moreover, there has been no competent medical opinion in support of a nexus between his current back disability and service.

Evidence received since the September 2004 Board decision includes outpatient treatment reports that reflect continued, minimal treatment for a back disability; and testimony from the Veteran at a March 2010 RO hearing and a February 2012 Board hearing.  The Veteran also submitted several correspondences.  The outpatient treatment records are new, in that they have not been previously submitted.  However, they are not material because they do not address the bases for the prior denial.  This newest batch of treatment records fails to address the fact that there is no continuity of symptomatology between the Veteran's in-service injuries and his current disability.  They provide no additional explanation as to why the Veteran's separation examination was normal and why there is no evidence of a chronic disability until the Veteran incurred a post service injury 15 years after he was discharged from service.  Moreover, they fail to provide a competent medical opinion that attributes his current symptoms to service.  

The Veteran's testimony and the contentions that he made in his correspondences do not constitute new evidence.  They are the same contentions that he has been making since his original claim.  He testified that he has been continuously treated for a back disability since service.  The Board noted (as far back as its December 1995 decision) that he had no back related complaints when he was hospitalized in 1971; that x-rays at the time were negative; and that a 1979 VA examination showed no pertinent musculoskeletal complaints or findings.  The Board has already addressed these unsupported contentions.  Consequently, they do not constitute new evidence.  The Veteran also testified that his treating physician has informed him that the current disability is an ongoing process from an earlier injury (presumably the in-service injuries).  The record was held open for 60 days so that the Veteran could submit this nexus opinion.  No opinion was received.   

Accordingly, the Board finds that the evidence obtained since the September 2004 does not constitute new and material evidence.  It does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Consequently, the claim of entitlement to service connection for a back disability is not reopened and remains denied.


ORDER

New and material evidence has been received to reopen the Veteran's claim for service connection for diabetes mellitus.  To this extent, the appeal is granted.

New and material evidence has not been received to reopen the Veteran's claim for service connection for a back disability.  To this extent, the appeal is denied.



REMAND

With regard to the Veteran's assertions of Agent Orange exposure in Thailand, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1MR also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era. 

The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id. 

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum also reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While there was no reported use of tactical herbicides on allied bases in Thailand, the memorandum indicated evidence of sporadic use of non-tactical (commercial) herbicides within fenced perimeters. 

The Board acknowledges that it is unclear as to whether there are other official records that would document whether he served in-country in Vietnam including participation in missions, or any other activity.  As such, the RO should contact the appropriate custodian of service department records that might aid in determining whether the Veteran did, in fact, serve in Vietnam. 

Following this search and if in-country Vietnam service is not verified, the RO should follow the procedures outlined in VA Fast Letter 09-20, Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era.  As stated in the VA Fast Letter, the RO must peruse the Fast Letter, which contains input from the Department of Defense (DoD) and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the issue of herbicide exposure can be resolved based on this document alone, then further development is not necessary.  If actual herbicide exposure remains in question, an inquiry must be sent directly to the JSRRC for verification. 

Prior to sending a request to JSSRC the RO should send the Veteran a notice in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which informs him of claims for service connection based on Agent Orange exposure and the new rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand.  The RO should also request that the Veteran submit information pertaining to the approximate dates, location, and nature of his alleged exposure.  Once the RO has obtained the information as to the approximate dates, location, and nature of the alleged exposure, it should then send an inquiry to JSRRC for verification of herbicide exposure from non-tactical, commercial use on any location identified by the Veteran. 

Accordingly, the case is REMANDED for the following action: 

1.  After obtaining information as to the approximate dates, location, and nature of the Veteran's alleged exposure to Agent Orange, the AMC should compile a list of the Veteran's service dates and locations as well his contentions regarding exposure to herbicides in service and to determine whether the Veteran served in Vietnam and/or Thailand during his period of active duty. 

A complete search of available records of the unit the Veteran was assigned to, or any other available information, must be completed to determine the likelihood that members of the units (with the Veteran's military occupational specialty) with which the Veteran served while he was stationed in Thailand served on the ground in Vietnam. 

Following this search, if in-country Vietnam service is not verified, pursuant to the instructions contained in VBA Fast Letter 09-20 (May 6, 2009), such action must include consultation with the Department of Defense response document (Memorandum for the Record) outlining herbicide use in Thailand during the Vietnam Era, and association of the memorandum with the claims file. 

This information should be forwarded to the JSRRC and request all evidence of exposure to either tactical or commercial herbicide in accordance with 38 C.F.R. § 3.159 (2011).  This development should be undertaken pursuant to VA's Adjudication Procedure Manual, M21-1MR, with respect to veterans serving in Thailand during the Vietnam era. 

The requests should continue until the records are obtained; or, it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the AMC is unable to locate those records, then a memorandum of the efforts in attempting to obtain those records should be associated with the claims file. 

2.  To help avoid future remand, the AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Following the completion of the development required as outlined in the paragraphs above, readjudicate the Veteran's claim for service connection for diabetes mellitus, as secondary to herbicide exposure, based on the entirety of the evidence.  If the decision remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and an opportunity to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


